Citation Nr: 1603947	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  04-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU) for the period prior to July 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson





INTRODUCTION

The Veteran served on active duty from January to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

This issue was remanded in May 2015 for additional development, including a referral to the Director of the Compensation Service for consideration of whether a TDIU was warranted on an extraschedular basis.  That development has occurred. 

The issue of entitlement to an increased rating for service-connected headaches was claimed in an April 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

It is factually ascertainable that the Veteran's low back disability precluded employability from September 2003; however, there is a final Board decision dated April 1, 2003.  .


CONCLUSION OF LAW

The criteria for a TDIU have been met since April 2, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400(o), 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's low back disability has been service connected effective from 1995, but his claim for an increase was received in September 2003.  This was subsequent to a final Board decision rating his back, dated April 1, 2003.  This Board decision does not seem to have been appealed to the Court of Appeals for Veterans Claims and is thus final.  Therefore, given that finality, the earliest date the Veteran could obtain for his TDIU rating is April 2, 2003.  His current request for a TDIU is derived from that his September 2003 claim for increase, and is, in this case, considered pending for the entire prior period on appeal because the record suggests that he has been unemployable for the entire period on appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, even though required to review all evidence, the Board will focus on the evidence starting from one year prior to his claim, September 2002, through the present.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A TDIU is already granted starting from July 2009, thus the inquiry is narrowed to whether his low back caused him to be unemployable between September 2002 and July 2009.

For the period under consideration, the Veteran was service-connected for the lumbar spine at 40 percent effective from June 1995; left lower extremity radiculopathy at 10 percent effective from September 2003, and at 20 percent effective from July 2009; right lower extremity radiculopathy at 10 percent effective from September 2003, and at 20 percent effective from July 2009.  His combined rating is 40 percent effective from June 1995 and 50 percent effective from September 2003.  He does not meet the schedular requirements for a TDIU for the period prior to July 2009.

The issue of an extraschedular TDIU was remanded to the AOJ by the Board in May 2015.  The AOJ's Decision Review Officer recommended that a TDIU be granted as of July 2003.  The Director for Compensation and Pension Service reviewed the evidence but denied an extraschedular TDIU in October 2015.  The Board therefore has jurisdiction to review that decision.

The Board finds that a TDIU is warranted based on the evidence starting in September 2002.  When considering all the evidence of record, including the July 2003 private medical report, the Veteran was totally disabled from performing any type of work.  In the July 2003 report, the Veteran's symptoms were noted to be aggravated after 15 minutes of sitting and standing.  He walked with a 15 degree forward bend, and it was indicated he would need to change positions frequently when seated, and would have to get up frequently to stretch.  He had 120 degrees forward flexion and 0 degrees extension.  At the September 2003 VA examination, it was noted he is prescribed pain medication that causes sedation.  He had flares after standing or walking for 15 minutes.  As noted above, however, there is a final Board decision dated April 1, 2003.  

He was adjudicated disabled due to his back, and other disabilities, by the Social Security Administration (SSA) in 1997.  He only has a high school education, and his work history is operating heavy equipment and doing construction type work.  SSA found him unable to do any lifting or carrying, frequent bending, or prolonged sitting, standing, or walking.  It has been opined that he can perform sedentary employment, however, the evidence does not show that he has the training or experience to obtain sedentary type work.  As his all of  previous employment required physical labor, which he is not able to do, the Board finds that a TDIU should be granted.  It is factually ascertainable that the Veteran was unemployable in September 2002.  However, as noted above, there is a final Board decision dated April 1, 2003.  Therefore, the Veteran's TDIU is granted from April 2, 2003.  38 C.F.R. § 3.44(o)(2).


ORDER

A TDIU is granted starting from April 2, 2003.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


